Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or render obvious a computer-implemented method for controlling a coiled tubing unit at a well site having a wellbore that extends downhole from a surface of the well site, wherein the method includes the step of controlling, by a processing device, coiled tubing of the coiled tubing unit using an automated coiled tubing control plan generated based on wellbore data and a coiled tubing simulation to regulate at least one of a rate-of-penetration of the coiled tubing or a weight-on-bit of the coiled tubing based at least in part on a differential pressure measurement collected using a downhole sensor downhole in the wellbore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679